Citation Nr: 0904222	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-08 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
August 1968 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.  This decision denied the veteran's 
claim to reopen a previously denied (June 1971) claim for 
service connection for a right shoulder condition on the 
basis of no new and material evidence having been submitted.  
The Board, in August 2007, reopened the claim and remanded it 
for a medical opinion consistent with jurisprudential 
requirements.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  All actions directed by the remand have been 
accomplished, and the claim is ripe for appellate review.  


FINDING OF FACT

The veteran sustained a right shoulder injury while on active 
duty; however, there is no post-service medical or X-ray 
evidence of a right shoulder disability, to include 
arthritis, until many years after his discharge from active 
duty and the only competent opinion that addresses the 
contended causal relationship weighs against such a nexus


CONCLUSION OF LAW

A chronic right shoulder disability was not incurred or 
aggravated during active service, nor may arthritis of the 
right shoulder be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide.  While no longer required, 
in this instance VA asked the claimant to provide any 
evidence in his possession that pertains to the claim.  See 
38 C.F.R. § 3.159.  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  This was accomplished in this case via a July 2005 
letter.   

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  While notice of the Dingess 
elements did not occur in this case prior to initial 
adjudication, remedial notification was provided in an August 
2007 VA letter, followed by a re-adjudication in a 
supplemental statement of the case, curing any defect as to 
timing.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a July 2005 letter, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim.  The veteran was specifically informed as to what 
evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  He was also notified of the 
need to give VA any evidence pertaining to his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).
  
The veteran was notified of the evidence necessary to 
establish a disability rating and the effective date of award 
should his claim for service connection be granted; however, 
such notice was after the RO's denial of the claim.  The 
Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir.2007), the Federal Circuit 
held that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Veterans Court (Court of Appeals for Veterans Claims), the 
burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide ant pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  See also Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007).  

For reasons discussed in further detail below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for a right shoulder 
disability.  Thus, any question as to the rating or effective 
date to be assigned is moot.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  
The veteran was furnished an appropriate statement of the 
case and the VCAA letters that he received included notice of 
what information or evidence was necessary to substantiate 
his claim for service connection.  The veteran has been 
provided the opportunity to respond to VA correspondence and 
over the course of the appeal has had multiple opportunities 
to submit and identify evidence.  Furthermore, the veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  While the 
veteran does not have the burden of demonstrating prejudice, 
it is  pertinent to note that the evidence does not show, nor 
does the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  There is no indication of any outstanding treatment 
records or other relevant evidence.  A comprehensive 
examination has been conducted, which included an opinion 
addressing the claimed nexus between a current right shoulder 
disability and in-service trauma.  Thus, there is no duty to 
provide another examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103; 38 
C.F.R. § 3.159.

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2008).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Analysis

The veteran contends that he his right shoulder disability 
began during or as the result of service.  He specifically 
attributes the disability at issue to an injury he sustained 
while on active duty.    

Upon review of the record, the Board notes that there was an 
incident in service whereby the veteran was treated for a 
right shoulder complaint.  Specifically, he was evaluated for 
pain associated with myalgia in April 1969.  The remaining 
service treatment records are negative for any pertinent 
abnormal findings.  The veteran's separation examination 
included a clinical evaluation of the musculoskeletal system 
and upper extremities, which was reported as normal.

The veteran filed his original claim for service connection 
for a right shoulder disability shortly after his discharge 
from service.  An October 1971 RO decision denied that claim.  
As the veteran did not file an appeal of that decision, it 
became final.  38 C.F.R. § 3.104.  

The RO denied the veteran's application to reopen his claim 
for service connection for a right shoulder disability in 
August 2005.  The veteran appealed that decision to the Board 
and in an August 2007 decision, the Board reopened the claim 
on the basis that there was medical evidence of a current 
disability.  The reopened claim was remanded for an 
examination and medical opinion addressing the question of 
whether the veteran's right shoulder disability was linked to 
any incident of service, to include trauma.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

Pursuant to the Board's remand, the veteran was afforded a VA 
examination in August 2008.  The examiner, an osteopathic 
physician, determined that an August 1971 VA examination did 
not find any right shoulder abnormality, and that there was a 
lengthy absence of complaints between 1971 and 1992.  In 
March 1994, the veteran had surgery on his right shoulder as 
a result of impingement syndrome; however, the examiner 
stated that the anatomical area involved in the post-service 
surgery was not the same as what was noted in the service 
treatment records.  The examiner concluded that it was less 
likely as not that any current right shoulder disorder was 
"related to, caused by, [or a] result of service-induced 
and/or service-acquired injuries sustained during active 
military service."  

The veteran, as a layperson, is competent to report on 
symptoms ascertainable by his senses (such as pain); however, 
he has not shown that he has the requisite medical 
credentials necessary to opine on such matters such as 
etiology of right shoulder impingement syndrome.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu, supra.  

In view of the foregoing, the Board finds that, while the 
veteran sustained a right shoulder injury while on active 
duty, there is no post-service medical or X-ray evidence of a 
right shoulder disability, to include arthritis, until many 
years after his discharge from active duty.  The gap of time 
between the in-service trauma and the initial post-service 
findings relating to a right shoulder disability, which is 
more than 20 years, weighs against the claim.  See Maxon v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, 
the only competent opinion that addresses the contended 
causal relationship weighs against such a nexus.  This 
opinion was based on a claims file review and a thorough 
examination and is supported by a rationale.  There is no 
competent contrary opinion of record.  In view of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
right shoulder disability.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


